Citation Nr: 0844639	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO. 06-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1961 until 
August 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine. The matter has since been transferred to 
the jurisdiction of the RO in New York, New York. 

The December 2004 rating decision also granted service 
connection for bilateral hearing loss and tinnitus and 
continued a 10 percent evaluation for his service-connected 
headaches, due to brain trauma. No Notice of Disagreement was 
provided in regards to these claims; thus they are not 
currently on appeal.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2008).





[Continued on the next page] 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id. 

In this case, a letter providing the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2004, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2006. 
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

In this case, the Board also finds that the July 2008 VCAA 
letter was in compliance with the requirements of Vazquez-
Flores. The July 2008 letter informed the veteran of the need 
to substantiate his claim with medical or lay evidence 
indicating a worsening or increase in the severity of his 
PTSD symptoms and the effect that such worsening or increase 
has on the claimant's employment and daily life. The letter 
also provided the veteran with the rating criteria for 
determining a higher disability rating for his PTSD. 

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and the 
veteran submitted additional medical records. He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge. In 
addition, he was afforded a VA medical examination in October 
2004. Although the record indicates that he informed the RO 
that he had been laid off from his job and provided a VA Form 
21-4192, the record does not indicate that his employment 
records have been obtained. However, the veteran has reported 
to the RO and his VA examiners information regarding his 
unemployment and based on the totality of evidence the 
veteran is not prejudiced by the RO's failure to associate 
this information with the claims file as the evidence 
provided by the veteran does not indicate that it would make 
a difference as to the analysis of his claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. 

Merits of the Claim
 
The veteran contends that his PTSD is more severe than 
indicated by the 50 percent rating granted him, and that he 
is in fact 100 percent disabled, as reported in his January 
2005 Notice of Disagreement. 

The veteran's VA clinical social worker (CSW) provided a 
letter to provide supportive documentation for a PTSD 
evaluation increase, in October 2004. The CSW reported on the 
veteran's employment problems and noted an increase in 
nightmares, ruminating thoughts, and thought intrusions 
throughout the day. His sleep had worsened and he awakened 
feeling more tired. The veteran reported that he was having 
problems at work and had been producing significant errors on 
the job. The CSW also noted that the veteran continued to 
have panic attacks, which had increased to a minimum of three 
times a week. He also developed periods of apparent 
disorientation multiple times a day, resulting in an apparent 
loss of knowledge of how to complete his task. The veteran 
also reported that his relationship with his wife had become 
strained. The CSW stated that he believed that the veteran's 
50 percent evaluation did not adequately reflect his 
worsening symptoms. 

A VA examination was provided in October 2004. Following 
service, the veteran reported working as a merchant marine 
for 35 years, until retiring. He subsequently held numerous 
jobs and had difficulty maintaining employment, reporting 
that he was argumentative. He was employed as a receiving 
clerk for a warehouse at the time of the examination, but 
reported that he would occasionally become distracted and 
have to redo work tasks. 

The veteran was married to his second wife. He had three 
children from his prior marriage, with whom he had no contact 
and two children with his current wife, with whom he had a 
good relationship. He also had a better relationship with his 
second wife, reporting that they did not argue or fight. He 
had an older, institutionalized brother and two younger 
siblings with whom he maintained some contact. The examiner 
noted the veteran appeared somewhat socially isolated in that 
his only friends or associates were Vietnam veterans. 

The examiner noted that the veteran was casually dressed, and 
had good grooming and hygiene. He appeared alert and oriented 
times four and did not display any obvious deficits in 
thinking or memory. He spoke in a clear voice at an average 
rate of speed, without impediment. Speech was logical and 
focused at all times. He displayed no mental confusion during 
the examination; simple short-term memory tests revealed no 
obvious deficits. 

The veteran reported his typical mood included a lot of 
confusion and that he often daydreamed, causing him to have 
to redo things. He denied being emotionally labile and 
reported that his temper was quick, but that he had learned 
to walk away in those situations and avoid behavior that 
would be aggressive, destructive, or violent. He also 
reported that he used to bite his fingernails down by 
compulsion, and the examiner noted that the veteran's 
fingernails were bitten severely.

The veteran reported getting anxiety attacks at work, 
requiring him to walk away and catch his breath. He described 
himself as an anxious person. His appetite was good, but his 
sleep was poor. His self-esteem was in the middle, but he 
also described his self-confidence as low lately.

The veteran reported past suicidal ideation, with no plans to 
injure himself, and denied any homicidal ideation or ever 
being psychiatrically hospitalized. The veteran was able to 
manage his own finances.

The veteran reported that he was able to watch war movies and 
talk about his Vietnam experiences with other veterans. He 
only really socialized with other veterans. He also reported 
a history of flashbacks and numerous nightmares. He had lost 
interest in previously rewarding activities, such as hunting. 
However, he stated that he would re-enlist if he were a young 
man and would encourage his son into service. His hobbies 
included doing chores around the house and leather work. 

The examiner found the veteran to meet the criteria for PTSD. 
He was found to be moderately impaired in overall 
functioning. He reported a history of sleep disturbances. He 
also reported chronic anxiety, difficulty with past 
employment, concentration problems, and estrangement from his 
children of his first marriage. He was diagnosed with chronic 
PTSD and a GAF of 52, indicating moderate impairment of 
functioning, was assessed.

VA outpatient treatment records generally indicate that the 
veteran has continuously received treatment for his PTSD. A 
June 2005 VA outpatient treatment record noted that the 
veteran had stopped working and that he reported that he was 
not as relieved as he anticipated he would be about not 
working. The veteran also reported increased irritability and 
isolation from his family. He was receiving unemployment and 
was aware that even though he was bored and at a loss as to 
what to do, returning to work was not an option due to 
worsening symptoms while working, including problems with 
supervision, confrontational behavior with supervisors, and 
worsening sleep and irritability.  The GAF score was 49. 

A VA examiner reported in a July 2005 VA outpatient treatment 
record that the veteran was casually dressed, with good 
activities of daily living. He was superficially pleasant and 
able to smile in response to humor, although his mood was 
tense, irritable, and depressed. The veteran admitted passive 
suicidal ideation without intent or psychosis. The examiner 
found him to be experiencing a classic picture of 
exacerbation of PTSD symptoms with a lack of structured time 
since out of work, with his depression being secondary to the 
exacerbation and situational stressors. 

The veteran's CSW provided another letter in May 2005, which 
generally reported the same information provided in the 
October 2004 letter. Another letter was provided in August 
2005, which noted that the veteran continued to demonstrate 
significant symptoms of chronic PTSD. His CSW opined that the 
veteran's symptoms of PTSD had worsened and contributed to an 
additional diagnosis of depression. 

A September 2005 VA behavioral health outpatient progress 
note recounted the veteran's complaints of nightmares and 
social and familial isolation.  The GAF score was 50. 

Another VA examination for PTSD was provided in October 2005 
and included a review of the claims file. The examiner noted 
that the veteran had held several jobs following his time in 
the Navy and Merchant Marines. He described himself as 
argumentative, which resulted in difficulty maintaining 
employment. The veteran was unemployed, following a lay off 
as a clerk, but reported that he was looking for work.

The veteran reported he was getting along with his wife. He 
had only limited contact with his children from a prior 
marriage, and a good relationship with his children with his 
current wife. He did not belong to any groups or 
organizations. 

The examiner noted that the veteran was casually dressed, 
with marginal grooming and okay hygiene. The veteran was 
polite and cooperative, as well and open and honest with his 
responses. A rapport was easily established and maintained. 

The examiner found the veteran to be alert and oriented times 
four, with no obvious deficits in thinking or memory. The 
veteran described himself as highly distractible, with 
difficulty focusing. The October 2005 VA examiner noted that 
the veteran did not have any difficulty understanding or 
responding to the questions in the one hour interview. 

The veteran's speech was clear-voiced and of average rate of 
speed, without impediment. His speech was logical and focused 
at all times.

The veteran described himself as daydreaming often and as 
depressed. He denied being moody or emotionally labile. 
Brooding was denied, but a fingernail biting compulsion was 
reported. He was also quick tempered, but denied aggressive, 
destructive, or violent behavior. Rather, he reported walking 
away when angry, which he would do to cool off when at work. 

The veteran's appetite was good, but sleep was poor. Energy 
level was low and he lacked motivation. Homicidal ideation 
was denied. The veteran reported that he managed the 
household finances and the examiner found no evidence to 
suggest the veteran was not competent to manage his own funds 
and deemed him to be competent. 

The veteran noted that he might be too demanding with his 
children. He also had almost daily memories of Vietnam and 
would have a startle response to noises such as a car 
backfire or gun going off. He enjoyed war movies and 
discussed his experiences with other veterans. He 
occasionally had nightmares and flashbacks to combat 
situations that could last as long as several minutes, 
triggered by the smell of rain. 

He discontinued hunting follow service, but would recommend 
service to others. He did not have hobbies, though he hoped 
to return to doing leather work. He had no future plans, but 
desired to return to work, as his idle time was anxiety 
provoking.

The October 2005 VA examiner found, based on a record review 
and the interview, that the veteran continued to meet chronic 
PTSD criteria. He was moderately impaired in his functioning, 
with a history of sleep disturbance, chronic anxiety, social 
isolation, and impaired concentration. He was competent to 
mange his own funds and was not currently unemployable. A GAF 
score of 52, evidencing moderate impairment, was assessed.

In an October 26, 2005 VA outpatient treatment record the 
veteran reported that he had intended to set up a shop for 
leather working, but found himself overwhelmed with all 
efforts, except driving his family to work/school and fixing 
dinner. He was not able to do light housework, stating that 
he would daydream through the day. 

In an April 2006 VA outpatient treatment record the veteran 
reported that his nightmares had increased and that he had 
been feeling more depressed. He had great difficulty managing 
day-to-day minor stress and has been imagining catastrophes. 
He felt like he was unable to work and letting down his 
family. He had feelings of worthlessness and being a burden. 
He lacked motivation and interest and reported intermittent 
suicidal ideation. 

In a May 2006 VA outpatient treatment record the veteran 
reported an increase in teeth grinding and night tongue 
fluttering that woke his wife. The veteran's wife reported 
that he was more withdrawn form the family, more moody, and 
less interested in family life. The veteran's marriage was 
strained, which the veteran's wife reported to be due to his 
increased PTSD symptoms including, but not limited to, 
depression, anger, frustration, difficulty with concentration 
and focus, hypervigilance, and suspicion.  

The veteran had ongoing and increased panic and anxiety, 
which occurred several times a week. He reported that little 
things would set him off. Unexpected noises continued to 
disturb him and he reported frustration with his frequent 
inability to complete tasks; he had to have a day planned to 
accomplish anything. 

The veteran had withdrawn from the North County Vietnam 
Veteran group which had been a focus point and support for 
him previously. The veteran acknowledged frustration and 
difficulty being around others, including the group. 

The veteran also discussed his inability to work outside the 
home. His last job ended after the veteran realized he could 
no longer work due to an ongoing difficulty with people and 
supervision, as well as an inability to focus, concentrate, 
and recall job necessities. As his job stress increased, his 
flashbacks and ruminating thoughts did as well. After his 
wife became employed, the veteran isolated further.

A July 2006 VA behavioral health outpatient progress note 
assessed the veteran with a GAF score of 45.

An August 2006 VA outpatient treatment record noted that the 
veteran was dressed appropriately and had a three day growth 
of beard. He described his mood as "okay." His affect was 
flat and responses limited, short, and not spontaneous. He 
reported he was better when away with people. 

An April 2007 VA behavioral health outpatient progress note 
recites the veteran's psychiatric complaints; he was assessed 
with a GAF score of 45. 

A BVA hearing was provided in September 2008. The veteran 
generally reported symptoms including anger, nightmares, and 
daydreams. He also noted deterioration in his ability to 
speak and having a difficult relationship with his wife and 
children.

Based on the evidence of record, the Board finds that the 
veteran fails to meet the criteria for a 70 percent 
disability evaluation.

The veteran displayed occupational and social impairment with 
reduced reliability and productivity due to his symptoms, 
which was more indicative of a 50 percent evaluation.  Rather 
than having deficiencies in judgment and thinking indicative 
of a 70 percent evaluation, he was repeatedly found to have 
no deficits in thinking or memory.  For instance, his October 
2004 VA examiner found his speech to be logical and focused 
at all times and to display no mental confusion. At its 
worst, the August 2006 VA outpatient treatment record noted 
speech to be limited, short, and not spontaneous, which would 
not reach the levels of speech intermittently illogical, 
obscure, or irrelevant indicative of a 70 percent evaluation. 
Additionally, although the veteran has reported problems with 
disorientation, confusion, and daydreaming, his VA examiners 
found him to not have deficiencies of judgment and thinking, 
which would not be indicative of a 70 percent disability. 

Additionally, his claimed impaired short term memory was more 
indicative of a 50 percent rating.  However, his October 2004 
VA examination short term memory tests revealed no obvious 
deficits. The October 2005 VA examiner found he did not have 
any difficulty understanding and responding to questions over 
their one hour interview. He was also repeatedly found to be 
competent to manage his own funds and has reported that he 
manages his family's finances, as indicated in his October 
2005 VA examination. The veteran has thus repeatedly 
demonstrated and been found to no have deficiencies in 
judgment and thinking indicative of a 70 percent evaluation.

He also showed difficulty in establishing and maintaining 
effective work and social relationships, but did not 
demonstrate an inability to establish and maintain 
relationships such that a 70 percent disability would be 
warranted. The veteran reported that he only kept sporadic 
contact with his children with from his first marriage, he 
reported to his October 2004 VA examiner that he had a good 
relationship with his second wife and children from his 
second marriage. However, the veteran has reported that his 
relationship with his family had deteriorated, in subsequent 
VA outpatient treatment records and in his hearing testimony. 
He also reported increased social isolation. His relationship 
deterioration is demonstrative of a difficulty in 
establishing and maintaining effective social relationships, 
indicative of a 50 percent evaluation. A 70 percent 
evaluation would not be indicated since although the veteran 
has difficulties, he has not demonstrated an inability to 
establish and maintain effective relationships. He continues 
to be married and to function within his household. He also 
reported, in May 2006, that he felt frustrated and had 
difficulty being around other people, including his Vietnam 
Veterans group. The evidence thus does indicate that the 
veteran has difficulty establishing and maintaining effective 
social relationships; however, it does not indicate his 
difficulty reaches the point of being unable to establish and 
maintain effective relationships. 

The veteran has demonstrated some difficulty in adapting to 
stressful circumstances, such as a work setting, and 
generally reported difficulty maintaining employment due to 
his difficulty working with his supervisors. However, his 
October 2005 VA examiner noted that the veteran was not 
currently unemployable. Additionally, his July 2005 VA 
outpatient treatment record noted that the veteran appeared 
to be experiencing an exacerbation of his PTSD symptoms due 
to a lack of structured time since out of work. In April 2006 
he reported that he felt he was unable to work.

Although he reported hypervigilance, he has not demonstrated 
that he has near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively such that a 70 percent evaluation would be 
demonstrated. In May 2006 he reported increased panic and 
anxiety, but the evidence does not indicate that it was of a 
near continuous nature. Although he reported anxiety attacks 
multiple times a week, such symptoms are more indicative of a 
50 percent evaluation. Additionally, although the veteran was 
diagnosed with depression, the evidence has not indicated 
that his ability to function independently, appropriately, 
and effectively was affected. The veteran's symptoms have 
indicated that his motivation was impaired; however, such 
motivational disturbances are consistent with the assigned 50 
percent evaluation.

The veteran's GAF scores similarly indicate that he has 
moderate impairment, which are consistent with the currently 
assigned 50 percent evaluation. Various VA examiners have 
assessed him with GAF scores between 45 and 52, which are 
indicative of moderate difficulty in social and occupational 
functioning.

Although the veteran has demonstrated some symptoms 
indicative of a 70 percent evaluation, such as suicidal 
ideation and difficulty in adapting to stressful 
circumstances, the majority of evidence does not indicate 
that he has occupational and social impairment, with 
deficiencies in most areas. Indeed, his judgment and thinking 
have consistently been found to be essentially adequate, with 
no problems in understanding found. He has also repeatedly 
been found competent to manage his finances. Overall, the 
majority of his symptoms are indicative of a 50 percent 
evaluation, including panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. Additionally, many symptoms more indicative of 
a 70 percent evaluation have not been experienced by  the 
veteran, including having near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively or impaired impulse control 
including periods of violence. 

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of frequent periods of hospitalization or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's 
PTSD. Treatment has been very limited; the veteran is not 
shown to have been hospitalized due to his disability. 
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful. However, the evidence of record is 
against the claim and the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The 
veteran's claim for a rating evaluation in excess of 50 
percent is denied. 


ORDER

Entitlement to a rating evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


